Exhibit 10.2

REDWOOD TRUST, INC.

DEFERRED STOCK UNIT AWARD AGREEMENT

DEFERRED STOCK UNIT AWARD AGREEMENT dated as of the       day of            20
    (the “Award Agreement”), by and between Redwood Trust, Inc., a Maryland
corporation (the “Company”), and          , an [employee/director] of the
Company (the “Participant”).

Pursuant to the Redwood Trust, Inc. 2014 Incentive Award Plan (as may be amended
from time to time, the “Plan”), the Compensation Committee (the “Committee”) has
determined that the Participant is to be granted an award of Deferred Stock
Units for shares of the Company’s common stock, par value $0.01 per share
(“Common Stock”), on the terms and conditions set forth herein (the “Award”),
and the Company hereby grants such Award. This Award is being made in connection
with a deferral of compensation by the Participant pursuant to the Redwood
Trust, Inc. Executive Deferred Compensation Plan, as amended to date (the
“Deferred Compensation Plan”), and the executed Deferral Election attached
hereto as Exhibit A (the “Deferral Election”). Any capitalized terms not defined
herein shall have the meaning set forth in the Plan or the Deferred Compensation
Plan, as applicable.

1.         Number of Shares Awarded; Deferral Election.  This Award entitles the
Participant to receive        Shares of the Company’s Common Stock (the “Award
Shares”), upon expiration of the Restricted Period described below.

2.         Dividends.  In accordance with Section 10.4 of the Plan, the number
of Award Shares set forth in Section 1 shall not be adjusted to reflect the
payment of regular cash dividends declared on the Company’s common stock during
the Restricted Period. The Participant will instead be entitled to dividend
equivalent payments (“DERs”) with respect to the Award Shares pursuant to the
Plan or the Deferred Compensation Plan and in accordance with the applicable
Deferral Election.

3.         Vesting and Restricted Periods.

(a)         The Award Shares shall vest on the following schedule:

As of               , 20   , 25%

At the beginning of each subsequent calendar quarter (beginning             ,
20   ), 6.25%;

All Award Shares shall be fully vested as of               , 20   .

Award Shares that have become vested pursuant to this Section 3(a) are referred
to as “Vested Award Shares”. The period from the date of this Award to the
applicable date or dates specified for delivery of such shares is referred to as
the “Restricted Period”.

(b)        No Award Shares shall be credited to the Participant’s Deferral
Account until they have become Vested Award Shares. Vested Award Shares shall be
delivered to the Participant at the time or times provided in the Deferral
Election and the Deferred Compensation Plan (or any re-deferral election made in
accordance with Section 409A of the Code and the terms of the Deferred
Compensation Plan). Vested Award Shares shall not be forfeited in the event of
the Participant’s Termination of Service as an Employee but rather delivery of
such Shares shall continue to be governed by the terms of the Deferral Election
and the Deferred Compensation Plan (or any re-deferral election made in
accordance with Section 409A of the Code and the terms of the Deferred
Compensation Plan). In connection with the delivery of Vested Award Shares to
the Participant, Participant and the Company agree that delivery of such Vested
Award Shares shall be net of a number of such Shares that are withheld by the
Company in order to satisfy the applicable tax withholding obligation relating
to such delivery of Vested Award Shares to the Participant.

(c)        Upon the Participant’s Termination of Service as an Employee for any
reason other than death or Disability prior to expiration of the Restricted
Period, any Award Shares not vested at the time of such termination shall become
ineligible for crediting to Participant’s Deferral Account and shall be
forfeited. Upon



--------------------------------------------------------------------------------

the Participant’s Termination of Service as an Employee due to death or
Disability prior to the expiration of the Restricted Period, any Award Shares
not vested at the time of such termination shall immediately vest and be
credited to the Participant’s Deferral Account and shall not be forfeited.
Notwithstanding anything herein or in the Plan or the Deferred Compensation Plan
to the contrary, for purposes of this Section 3(c), a “Disability” shall only
exist if the Participant is “disabled” within the meaning of Section 409A.

4.         At-Will Employment.  This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue as an Employee of
the Company or on the part of the Company to continue the employment of the
Participant with the Company. It is understood and agreed to by the Participant
that the Award and participation in the Plan or the Deferred Compensation Plan
does not alter the at-will nature of the Participant’s relationship with the
Company (subject to the terms of any separate employment agreement Participant
may have with the Company). The at-will nature of Participant’s relationship
with the Company can only be altered by a writing signed by both the Participant
and the President of the Company.

5.         Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company: Attention: General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.

6.         Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

7.         Existing Agreements.  This Award Agreement does not supersede nor
does it modify any existing agreements between the Participant and the Company.

8.         Incorporation of Plan.  The Plan and the Deferred Compensation Plan
are incorporated by reference and made a part of this Award Agreement, and this
Award Agreement is subject to all terms and conditions of the Plan and the
Deferred Compensation Plan as in effect from time to time. Notwithstanding the
foregoing, this Award Agreement is intended to comply with Section 409A of the
Code and this Award Agreement, the Plan and Deferred Compensation Plan shall be
interpreted in a manner consistent with such intent, and any provisions of this
Award Agreement, the Plan or the Deferred Compensation Plan that would cause the
Award to fail to satisfy the requirements for an effective deferral of
compensation under Section 409A of the Code shall have no force and effect.

9.        Amendments.  This Award Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto. Notwithstanding
the foregoing, the Deferral Election shall be irrevocable and the dates
specified for distribution of Vested Award Shares may not be modified after the
date hereof except as otherwise permitted under Section 409A of the Code.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Award Agreement on the day
and year first above written.

 

REDWOOD TRUST, INC. By:  

 

  Andrew P. Stone   General Counsel & Secretary   One Belvedere Place, Suite 300
  Mill Valley, CA 94941

The undersigned hereby accepts and agrees to all the terms and provisions of
this Award Agreement and to all the terms and provisions of the Plan herein
incorporated by reference.

 

[Insert Participant Name] c/o Redwood Trust, Inc. One Belvedere Place, Suite 300
Mill Valley, CA 94941